               Case 2:19-cv-00640-JLR Document 137 Filed 04/20/20 Page 1 of 1




 1                                                                    The Honorable James L. Robart

 2

 3

 4

 5                                        UNITED STATES DISTRICT COURT
                                         WESTERN DISTRICT OF WASHINGTON
 6                                                 AT SEATTLE
 7    PTP ONECLICK, LLC,
 8                                       Plaintiff,      No. 2:19-cv-00640-JLR
 9             v.                                        ORDER REGARDING AVALARA’S
                                                         MOTION TO SEAL
10    AVALARA, INC.,
11                                       Defendant.
12
               This matter comes before the Court on Avalara, Inc.’s Motion to Seal. Having
13
      considered the papers submitted with regard to the motion, it is hereby:
14
               ORDERED that Avalara’s Motion to Seal (Dkt. # 99) is GRANTED.
15
               DATED this 20th day of April, 2020.
16

17

18
19
                                                           A
                                                           The Honorable James L. Robart
20                                                         U.S District Court Judge

21

22    Presented By:
23    Davis Wright Tremaine LLP
      Attorneys for Defendant Avalara, Inc.
24

25    By: s/Benjamin J. Byer
         Stuart R. Dunwoody, WSBA #13948
26       Benjamin J. Byer, WSBA #38206
         Xiang Li, WSBA #52306
27       Jordan C. Harris, WSBA #55499
     ORDER RE AVALARA’S MOTION
                                                                                   Davis Wright Tremaine LLP
     TO SEAL (2:19-cv-00640-JLR) - 1                                                        L AW O FFICE S
      4848-5642-7189v.1 0091793-000205                                                920 Fifth Avenue, Suite 3300
                                                                                        Seattle, WA 98104-1610
                                                                                 206.622.3150 main · 206.757.7700 fax
